Filed 1/14/21 In re M.L. CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 In re M.L., a Person Coming Under
 the Juvenile Court Law.

 SOLANO COUNTY HEALTH AND
 SOCIAL SERVICES DEPARTMENT,
                                                                         A159357; A160380
             Plaintiff and Respondent,
 v.                                                                      (Solano County
                                                                         Super. Ct. No. J43812)
 T.L.,
             Defendant and Appellant.


BY THE COURT:
         Both of these appeals arise out of dependency proceedings for seven-
year-old M.L., whose mother is appellant T.L. (Mother). On December 21,
2018, respondent Solano County Health and Social Services Department
(Department) filed a petition on behalf of M.L. pursuant to Welfare and
Institutions Code section 300, subdivision (b)(1).1 At a February 2019
dispositional hearing, the juvenile court ordered M.L. removed from Mother’s
custody and granted her father custody under the supervision of the court
pursuant to section 361.2, subdivision (a). The juvenile court also ordered
reunification services for Mother.

         1   Further statutory references are to the Welfare and Institutions Code.

                                                               1
      A six-month review hearing took place in November 2019, and on
December 3, the juvenile court found that dependency jurisdiction was
justified, denied Mother’s request that M.L. be returned to her custody, and
ordered family maintenance and reunification services to continue. Mother
appealed that order (A159357), contending that the evidence at the hearing
showed that it was in M.L.’s best interest to be returned to her custody, and
asking this court to “reverse the order of the juvenile court denying [M.L.] be
returned to her Mother’s care.”
      In May of 2020, while that first appeal was pending, a twelve-month
review took place at which the juvenile court awarded joint legal and physical
custody to both parents—summers with Mother in Arizona, and the school
year with M.L.’s father in California. The juvenile court then terminated
dependency jurisdiction. Mother appealed (A160380), contending that the
juvenile court’s joint custody order was an abuse of discretion and asking that
we reverse and order instead that full custody be awarded to Mother.
      On June 16, the Department moved to dismiss the appeal in A159357,
arguing that it was moot because Mother had already been granted joint
custody at the May 2020 hearing. We denied the motion without prejudice to
raising the issue in the Department’s brief, which had not yet been filed.
      On August 7, Mother filed an application for an emergency order,
seeking to modify the existing custody and visitation order to grant her sole
custody. The request was heard at an ex parte hearing on August 11.
According to a declaration filed with her application, Mother informed M.L.’s
father of the hearing by text message but he was not present. At the
conclusion of the hearing, the juvenile court granted Mother’s application and
ordered that Mother have sole physical and legal custody of M.L.



                                       2
      On August 13, we granted the Department’s unopposed motion to
consolidate the two appeals (A159357 and A160380).
      On August 19, Mother filed her opening brief in appeal A160380,
arguing that the juvenile court abused its discretion in awarding joint
custody at the May 2020 twelve-month review hearing and asking instead
that she be granted sole custody.
      On September 2, the Department filed a second motion to dismiss,
arguing that the consolidated appeals are moot in light of the August 11
order granting Mother full custody. Mother filed opposition, arguing that in
light of “irregularities” with the August 11 hearing and order granting her
full custody, that order “may not stand,” and thus the appeals are not moot.
      On November 25, we ordered Mother to file a letter indicating whether
the August 11 order awarding her full custody was still in effect and whether
she was aware of any appeal of that order. On December 7, Mother’s counsel
informed us by letter that M.L. is still in her custody and neither she nor her
trial counsel are aware of any appeal of the August 11 order.
      As a general rule, an order terminating juvenile court jurisdiction
renders an appeal from a previous order in the dependency proceedings moot.
(In re Michelle M. (1992) 8 Cal.App.4th 326, 329−330.) “[T]he critical factor
in considering whether a dependency appeal is moot is whether the appellate
court can provide any effective relief if it finds reversible error.” (In re N.S.
(2016) 245 Cal.App.4th 53, 60.)
      In this case, the juvenile court has terminated its dependency
jurisdiction, and Mother has subsequently been awarded full physical and
legal custody of M.L.—the same relief she seeks in her more recent appeal.
Mother’s brief argument that these appeals are not moot suggests that there
are “irregularities” with the hearing and order granting her full custody such

                                         3
that it might be reversed. However, there does not appear to be any pending
appeal of that order where such a reversal could be obtained. For these
reasons, these consolidated appeals (A159357 & A160380) are hereby
DISMISSED AS MOOT.




                                      4
                                    _________________________
                                    Richman, Acting P.J.


We concur:


_________________________
Stewart, J.


_________________________
Miller, J.




In re M.L. (A159357; A160380)




                                5